Citation Nr: 1131712	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-17 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.   

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.  

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Veteran represented by:	Allan T. Fenley, Attorney at Law



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970 and from December 1972 to February 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In February 2010, the Board remanded the issues here on appeal for additional development.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is necessary before the Board may adjudicate the Veteran's claims.  

VA treatment records obtained in conjunction with the Board's February 2010 Remand reflect a potential worsening of the Veteran's degenerative disc disease of the lumbar spine and associated radiculopathy of the right and left lower extremities since he was last examined in August 2007.  Specifically, in March 2008, the Veteran reported for VA treatment with complaints of right foot numbness and the inability to dorsiflex his foot at the ankle, which had persisted for about a week.  He was diagnosed with a right foot drop at that time.  Additionally, in November 2008, the Veteran reported that he was limited significantly with running, lifting, strenuous sports, vacuuming, playing golf, bending or stooping, and walking more than a mile due to back pain.  Finally, a June 2009 VA treatment record indicates that the Veteran's reflexes were absent bilaterally at the knees and ankles.  As his service-connected disabilities appear to have worsened since the time of the last examination in 2007, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Moreover, the Board has concerns about recent examination findings addressing the severity of the left and right lower extremity radiculopathy.  An April 2008 neurology consultation report reflects a diagnosis of "alcoholic neuropathy with a right peroneal nerve motor neuropathy and bilateral stocking/glove sensory neuropathy of the upper and lower extremities."  This diagnosis was confirmed by a second doctor in an addendum note, also dated in April 2008.  Similarly, a May 2008 VA rehabilitation consultation note reflects "L4-L5 radiculopathy due to disc herniation, peroneal nerve injury, or [alcoholic] neuropathy."  An electromyogram (EMG) study was ordered, which revealed no electrodiagnostic evidence of lumbar radiculopathy, but instead electrodiagnostic evidence of right common peroneal neuropathy and bilateral lower extremity polyneuropathy, mixed axonal and demyelinating type.  

These findings suggest the need for an additional examination to determine whether the Veteran's symptoms are attributable to his service-connected radiculopathy, as opposed to a non service-connected disease process.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

With regard to the claim for a TDIU, a VA examiner has not yet been asked to render an opinion as to the overall effect of the Veteran' s service-connected disabilities alone on his ability to obtain and retain employment.  Such should be accomplished on remand.

Lastly, records of VA treatment dated after March 2010 should be associated with the claims folder.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated since March 2010 that have not yet been associated with the claims folder.

2.  Then schedule the Veteran for orthopedic and neurological examinations to determine the current severity of his service-connected lumbar spine disability and associated bilateral lower extremity radiculopathy.  All necessary tests should be performed, to include any diagnostic tests, and all clinical manifestations should be reported in detail.

The findings reported should specifically include the range of motion of the spine (to include any functional loss due to pain, weakened movement, excess fatigability, or incoordination on movement) and whether the spine is ankylosed.  The examiner(s) should ascertain whether the lumbar spine disability has caused any incapacitating episodes (periods of bed rest prescribed by a physician) and, if so, note their duration and frequency.

The neurological examiner is specifically asked to report the nature, severity, and frequency of all neurological manifestations resulting from the lumbar spine disability and bilateral lower extremity radiculopathy.  

Additionally, the neurological examiner should comment upon the 2008 VA treatment records diagnosing right foot drop due to alcoholic neuropathy, and opine as to whether any neurological symptoms demonstrated are of an etiology other than the service-connected lumbar spine disability.

Finally, the examiner(s) should also opine as to whether the Veteran's service-connected lumbar spine disability and associated radiculopathy of the lower extremities, without consideration of his nonservice-connected disabilities, renders him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.

A complete rationale should be given for all opinions and conclusions expressed.

4.  After completing the above development, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



